 

PROMISSORY NOTE

 

$14.500.00 As of August 20, 2012   Radnor, Pennsylvania

 

FOR VALUE RECEIVED, Universal Business Payment Solutions Acquisition
Corporation, a Delaware corporation (“Maker”), promises to pay to the order of
UBPS Services, LLC, a Delaware limited liability company (“Payee”), the
principal sum of Fourteen Thousand Five Hundred Dollars and No Cents
($14,500.00) in lawful money of the United States of America, on the terms and
conditions described below.

 

1.          Principal. The principal balance of this Note shall be repayable on
the earlier of (i) one year from the date hereof and (ii) the date on which
Maker consummates an initial business combination.

 

2.          Interest. No interest shall accrue or be payable on the unpaid
principal balance of this Note.

 

3.           Application of Payments. All payments shall be applied first to
payment in full of any reasonable costs incurred in the collection of any sum
due under this Note, including (without limitation) reasonable attorneys’ fees,
then to the reduction of the unpaid principal balance of this Note.

 

4.           Events of Default. The following shall constitute Events of
Default:

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal of this Note within five (5) business days following the date when
due.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under Title 11, United States Bankruptcy Code of 1978, as now constituted
or hereafter amended (“the Federal Bankruptcy Code”), or any other applicable
federal or state bankruptcy, insolvency, reorganization, rehabilitation or other
similar law, or the consent by it to the appointment of or taking possession by
a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of Maker or for any substantial part of its property, or the
making by it of any assignment for the benefit of creditors, or the failure of
Maker generally to pay its debts as such debts become due, or the taking of
corporate action by Maker in furtherance of any of the foregoing.

 

(c)          Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under the Federal Bankruptcy Code, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of Maker or for any substantial part
of its property, or ordering the winding-up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.

 

5.           Remedies. (a) Upon the occurrence of an Event of Default specified
in Section 4(a), Payee may, by written notice to Maker, declare this Note to be
due and payable, whereupon the principal amount of this Note, and all other
amounts payable hereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)          Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of, and all other sums payable with
regard to, this Note shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6.          Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest and notice of protest with regard to the Note and Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued hereon, may be sold upon any such writ
in whole or in part in any order desired by Payee.

 

 

 

  

7.           Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agree that
additional makers, endorsers, guarantors or sureties may become parties hereto
without notice to them or affecting their liability hereunder.

 

8.           Assignment. Maker shall not assign its rights or delegate its
obligations hereunder without the prior written consent of Payee. Payee may
freely assign its rights or delegate its obligations without any consent
whatsoever of Maker.

 

9.           Notices. Any notice, request, demand, waiver, consent, approval or
other communication that is required or permitted to be given to either party
hereunder shall be in writing and shall be deemed given only if delivered to
such party personally (including by recognized overnight courier), or sent to
such party by facsimile transmission (promptly followed by a hard-copy delivered
in accordance with this Section 9), or by registered or certified mail (return
receipt requested), with postage and registration or certification fees thereon
prepaid, addressed to the party at its address set forth below:

 

If to Maker:

 

Universal Business Payment Solutions Acquisition Corporation

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

ATTN: Bipin Shah, Chief Executive Officer

 

If to Payee:

 

UBPS Services, LLC

Radnor Financial Center

150 North Radnor-Chester Road, Suite F-200

Radnor, Pennsylvania 19087

ATTN: Bipin Shah, Member

 

or to such other address as either party may have specified in a notice duly
given to the other party as provided herein. Such notice, request, demand,
waiver, consent, approval or other communication will be deemed to have been
given as of the date so delivered, telegraphed or mailed.

 

10.         Construction. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York. This Note qualifies as an
instrument for the payment of money only, under Section 3213 of the Civil
Practice Law and Rules of the State of New York.

 

11.         Severability. Any provision contained in this Note that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed as of the day and year first above written.

 

  UNIVERSAL BUSINESS PAYMENT SOLUTIONS   ACQUISITION CORPORATION         By: /s/
Bipin C. Shah   Name: Bipin C. Shah   Title: Chief Executive Officer

 

 

